EQUISOURCE HOTEL FUND I, LLP This prospectus relates to the offer and sale by Equisource Hotel Fund I, LLP, a Nevada limited liability partnership, of up to 25,000 limited partnership interests, having a purchase price of $1,000 per Unit, to be described in detail in this prospectus. The purchase price is $1,000 per Unit and you must purchase at least Five (5) Units. This offering will terminate when all 25,000 Units have been sold or when we terminate the offering, whichever is earlier, but in no event later than May 24, 2015, which is two years from the date of this prospectus. The Units rank equally and without preference in all respects. This is a minimum/maximum offer with the minimum amount we will raise is $1,000,000 prior to spending investor funds. The maximum we intend on raising is $25,000,000. We will escrow funds up to $1,000,000. We currently do not have an escrow arrangement in place and therefore, there is currently no benefit of an independent escrow agent to return funds. We intend to have an escrow arrangement. We will then revise this disclosure to name the escrow agent on the cover page and will include material terms of the escrow agreement in the Plan of Distribution section of this Prospectus. We plan to have the arrangement in place prior within the next month. Our management will not use the subscription proceeds prior to satisfaction of the minimum and issuance of the units for working capital, collateral for company borrowings, or for any other purpose. You should read this entire prospectus before investing in the Units. Investing in Units involves risks, including the following that we believe are the most significant: ● We are an emerging growth company. The Units are not deposits in a bank and are not insured against loss by the FDIC. ● There is no public market for our Units and none is expected to develop. ●
